

117 HR 5172 IH: Honoring Purple Heart Recipients Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5172IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Reschenthaler introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to list certain individuals who are awarded the Purple Heart on the internet website of the Department of Defense that lists individuals who have been awarded certain military awards.1.Short titleThis Act may be cited as the Honoring Purple Heart Recipients Act. 2.Inclusion of Purple Heart awards on military valor websiteThe Secretary of Defense shall ensure that the publicly accessible internet website of the Department of Defense that lists individuals who have been awarded certain military awards includes a list of each individual who meets the following criteria:(1)After the date of the enactment of this Act, the individual is awarded the Purple Heart.(2)The individual elects to be included on such list (or, if the individual is deceased, the primary next of kin elects the individual to be included on such list).